Hurlbutt, J.P., and Smith, J. (dissenting in part).
We respectfully dissent in part. The majority concludes that Supreme *1041Court erred in granting in its entirety defendants’ CPLR 4401 motion for a directed verdict at the close of plaintiffs proof. In our view, however, the court properly granted that part of defendants’ motion with respect to plaintiffs claim of malpractice based on the failure of defendant Louis Bonavita, Jr., M.D. to refer plaintiff to a specialist between the years 1996 and 2000. Plaintiff’s expert medical witness testified that Dr. Bonavita “deviated from the prevailing standard of care” because, inter alia, he did not “timely refer [plaintiff] to a specialist for further evaluation,” and he further testified that plaintiffs “outcome would have been much better if it was more of a timely referral.” On cross-examination, however, plaintiffs expert medical witness admitted that he could “only speculate” whether plaintiff needed or would have undergone surgery had he been referred to a specialist between the years 1996 and 2000, and he could likewise “only speculate” what the outcome of such surgery would have been. Viewed in the light most favorable to plaintiff, the nonmoving party, that testimony does not provide “any rational basis upon which a jury could have found for the plaintiff’ with respect to Dr. Bonavita’s failure to refer him to a specialist between the years 1996 and 2000 (Godlewska v Niznikiewicz, 8 AD3d 430, 431 [2004]). Indeed, such a finding would be purely speculative (see id.; Giambona v Stein, 265 AD2d 775, 776 [1999]; cf. Provost v Hassam, 256 AD2d 875, 878-879 [1998]; Minelli v Good Samaritan Hosp., 213 AD2d 705, 706-707 [1995]; see generally Sawczyn v Red Roof Inns, Inc., 15 AD3d 851 [2005]; Healy v Spector, 287 AD2d 541 [2001]).
We agree with the majority, however, that the court erred in granting that part of defendants’ motion with respect to the claim that Dr. Bonavita was negligent in causing plaintiff to become addicted to Oxycontin. As the court properly concluded, there is no evidence that inadequate record keeping was a cause of injury to plaintiff, and we therefore cannot agree with the majority that there is a rational process by which the jury could have found that Dr. Bonavita was negligent “in failing to keep proper business records.” Nevertheless, the expert opinion testimony concerning record keeping properly would have been considered by the jury in connection with the claim of plaintiff that Dr. Bonavita negligently caused him to become addicted to Oxycontin. Contrary to the court’s further conclusion, plaintiff adduced sufficient evidence to withstand that part of the motion to dismiss with respect to the claim that he had become addicted to Oxycontin and had sustained a compensable injury as a result thereof.
We therefore would modify the judgment by denying defen*1042dants’ motion in part and reinstating the complaint with respect to the claim that Dr. Bonavita negligently caused plaintiff to become addicted to Oxycontin, and we would grant a new trial on that claim only. Present—Hurlbutt, J.P., Gorski, Martoche, Smith and Lawton, JJ.